180 Ga. App. 18 (1986)
348 S.E.2d 475
AAA VAN SERVICES, INC.
v.
WILLIS.
72032.
Court of Appeals of Georgia.
Decided July 14, 1986.
Rehearing Denied July 29, 1986.
Thomas J. McBrayer, for appellant.
*20 Sidney R. Barrett, Jr., for appellee.
McMURRAY, Presiding Judge.
Defendant operates a moving and storage business. In 1979 plaintiff *19 entered into a bailment contract with defendant for the storage of certain personal belongings. During the time that defendant held plaintiff's property, plaintiff made a monthly payment to defendant pursuant to the contract. When plaintiff contacted defendant in 1983 seeking the return of her belongings she discovered that they were missing.
Subsequently, plaintiff filed this action for damages in several counts. The case was submitted to the jury on theories of breach of contract and negligence. The jury returned a verdict in favor of plaintiff for $10,000 compensatory damages and $1,000 punitive damages. Defendant appeals. Held:
1. Defendant's enumerations of error numbers 1, 2, 3 and 6 raise issues involving the improper admission of evidence in violation of the parol evidence rule and the giving of plaintiff's related charges to the jury. We have examined these enumerations with reference to the record and found them to be without merit.
2. Defendant's fourth enumeration states: "The [defendant] proffered payment to the Appellee in the amount of the limitation of liability. Therefore, [defendant's] negligence was not at issue in this case." We find no evidence supporting the factual premise stated by defendant.
However, we note that the record contains ample evidence authorizing the submission of the negligence issue to the jury. There is evidence that defendant maintained minimal security precautions at the facility where plaintiff's belongings were stored despite frequent thefts from the facility.
3. Enumeration No. 5 complains of the trial court giving in charge to the jury plaintiff's charges numbers 18 and 19. Defendant failed to object to these charges thereby waiving appellate consideration of this issue. Department of Transp. v. 2.734 Acres of Land, 168 Ga. App. 541, 543 (2) (309 SE2d 816); Hunter v. Batton, 160 Ga. App. 849 (1) (288 SE2d 244).
4. Defendant's Enumeration No. 7 complains of the trial court giving three of plaintiff's requested charges which together submit to the jury the issue of estoppel. Defendant has made no argument in support of this enumeration other than citing City Dodge v. Gardner, 232 Ga. 766, 769-770 (208 SE2d 794). We find nothing in that case suggesting any error in the content of the charges or in the decision to include them in the instructions to the jury.
Judgment affirmed. Carley and Pope, JJ., concur.